


SECURITY AGREEMENT




This Security Agreement (the "Agreement") is entered into this 29th day of
September 2011, by, MIP Solutions, Inc., a Nevada corporation, ("Debtor") and
Coghlan Family Corporation, a Washington corporation, ("Secured Party").




RECITALS




A. Secured Party has loaned to Debtor One Hundred Fifty Thousand Dollars
($150,000).




B. Debtor's obligation to repay the amount loaned is evidenced by a promissory
note in the principal amount of $150,000, dated September 29, 2011, payable to
Secured Party (the "Note").




C. Debtor and Secured Party are entering into this Agreement in order to secure
Debtor's repayment obligation to Secured Party.




D.  Debtor will immediately amend it articles of incorporation providing for
authority to issue a class of preferred stock and the board of directors will
authorize and designate a Series A preferred stock with super voting rights
providing the Holder with voting control of Debtor in the event of default.




NOW, THEREFORE, the parties agree as follows:




1. Definitions.




(a) Collateral. The term" Collateral" means a future designation of a Series A
Preferred Stock which will possess super voting rights assuring Holder of voting
control of Debtor, in the event of default.  




(b) Cure Period. The term "Cure Period" means a period of thirty (30) days from
the time the Debtor receives Notice of a Default.




(c) Debtor. The term "Debtor" means  MIP Solutions, Inc, a Nevada corporation.




(d) Default. A "Default" will occur when:




(i) the Debtor fails to make any payment, when due, on any of the Obligations;
or




(ii) the Debtor breaches or fails to perform any of its other obligations under
this Agreement or any other agreement between the Secured Party and Debtor; or




(iii) the Debtor becomes insolvent; or




(iv) an action is commenced to appoint, or the Debtor consents to the
appointment of, a receiver, or trustee, or other similar official for all or any
part of the Debtor's property; or




(v) the Debtor assigns any of its assets for the benefit of its creditors; or




(vi) the Debtor files or is served with a petition for relief under II U.S. C. '
1 et seq., or any similar state or federal statute, or a proceeding is
instituted against the Debtor seeking a readjustment of Debtor's indebtedness;
or




(vii) any of the Collateral is attached pursuant to a court order or other legal
process; or




(viii) the Debtor admits, in writing, its inability to pay its debts as they
become due; or




(ix) a court of competent jurisdiction enters an order approving a petition
seeking a reorganization of the Debtor or appointing a receiver, trustee, or
other similar official of substantially all of Debtor's assets.




(e) Note. The term "Note" means the promissory note made by Debtor and payable
to the Secured Party on the 29th day of  September, 2011, in the principal
amount of  One Hundred Fifty Thousand  Dollars ($150,000).




(f) Notice. The term "Notice" means a written letter from Secured Party to
Debtor informing Debtor of Default.




(g) Obligations. The term "Obligations" means all debts, liabilities, and
obligations owed by Debtor to Secured Party, specifically including the
liabilities and obligations evidenced by the Note.




(h) Secured Party. The term "Secured Party" means  Coghlan Family Corporation, a
Washington corporation.




2. Grant of Security Interest. In consideration for the Promissory, and as
security for the prompt payment and performance of the Obligations, Debtor
grants to Secured Party a security interest in the Collateral.




3. Power of Attorney. The Debtor grants to Secured Party an irrevocable special
power of attorney for the purpose of:




(a) Executing, in the Debtor's name, one or more financing statements,
continuation statements or other documents under the Washington Uniform
Commercial Code covering the Collateral, and naming the Debtor as "debtor" and
the Secured Party as "secured party"; and




(b) Correcting and completing any financing statements, continuation statements,
or other documents that have been signed by Debtor, or by the Secured Party on
behalf of the Debtor, pursuant to this power of attorney.




4. Warranties and Covenants. Debtor warrants and agrees that:




(a) Collateral. Debtor immediately authorize amendment to its articles of
incorporation and designate a super voting class of preferred stock designated
as Series A, and issue the stock into the name of Secured Party.




(b) Performance. Debtor will perform promptly all of its Obligations.




(c) Power to Undertake Agreement. Debtor has the unqualified right to enter into
this Agreement and to perform its terms.




(d) No Impairment of Obligations. Until the Note has been paid in full, Debtor
will not make any agreement which is inconsistent with its Obligations unless
Debtor has obtained prior written consent from Secured Party.




6. Notice of Default and Cure. Secured Party will deliver Notice of any Default
to Debtor. Debtor will have the right to cure any Default specified under
Section 1(d)(i) or (ii) within the Cure Period. Debtor may not cure a Default
described in Section 1(d)(iii) through (ix) of this Agreement. If Debtor fails
to cure the Default within the Cure Period, or is prohibited from curing the
Default, then Secured Party may pursue any and all remedies provided in this
Agreement. Debtor agrees that receipt of Notice will provide Debtor with
reasonable advance notice of a planned sale or other disposition of the
Collateral by Secured Party.




7. Remedies. Upon Default, Secured Party will have all rights available at law
or in equity, including all rights available under the Washington Uniform
Commercial Code. All rights and remedies granted under this Agreement will be
deemed cumulative, and not exclusive of any other right or remedy available to
Secured Party. Secured Party retains the right, upon giving Notice to Debtor, to
bring suit on the Note, to take possession of the Collateral, and to vote, sell,
assign, or otherwise dispose of the Collateral as permitted under Washington
law. Debtor will be entitled to any surplus, and will remain liable for any
deficiency remaining after disposition of the Collateral.




8. Modifications to Be in Writing. This Agreement may not be changed orally. For
a modification of this Agreement to be effective, it must in writing and have
been signed by each party. Every right or remedy granted by this Agreement may
be exercised as often as will be deemed expedient by Secured Party.




9. Obligations Binding on Successors. Debtor may not transfer its rights,
duties, or obligations under this Agreement without the prior written consent of
Secured Party. This Agreement, and the duties it sets forth will bind Debtor and
its successors and assigns. All rights and powers established in this Agreement
will benefit Secured Party and its successors and assigns.




10. Termination of Agreement. At such time as Debtor will completely satisfy all
the Obligations, this Agreement will terminate. At that time, Secured Party will
deliver to Debtor the Note and any other instruments necessary to release
Secured Party's interest in the Collateral.




11. Notice. Any notice, consent, or other communication required or permitted
under this Agreement will be in writing and will be deemed to have been duly
given either (1) when delivered personally to the party to whom it is directed
(or any officer or agent of the party), or (2) three days after being deposited
in the United States' certified or registered mail, postage prepaid, return
receipt requested, and properly addressed to the party. A communication will be
deemed to be properly addressed if sent to Debtor at Suite 301, 3773 5th St.,
Post Falls, ID 83854 or if sent to Secured Party at 12314 East Broadway, Spokane
Valley, WA 99212. Debtor or Secured Party may at any time during the term of
this Agreement change the address to which notices and other communications must
be sent by providing written notice of a new address within the United States to
the other party. Any such change of address will be effective ten (10) days
after notice is given.




12. Governing Law. This Agreement will be construed and the rights, duties, and
obligations of the parties will be determined in accordance with the laws of the
State of Washington.




13. Headings. Headings used in this Agreement have been included for convenience
and ease of reference only, and will not influence the construction or
interpretation of any provision of this Agreement.




14. Entire Agreement. This Agreement represents the entire understanding of the
parties with respect to its subject matter. There are no other prior or
contemporaneous agreements, either written or oral between the parties with
respect to this subject.




15. Waiver. No right or obligation under this Agreement will be deemed to have
been waived unless evidenced by a writing signed by the party against whom the
waiver is asserted, or by the party's duly authorized representative. Any waiver
will be effective only with respect to the specific instance involved, and will
not impair or limit the right of the waiving party to insist upon strict
performance of the right or obligation in any other instance, in any other
respect, or at any other time.




16. Severability. The parties intend that this Agreement be enforced to the
greatest extent permitted by applicable law. Therefore, if any provision of this
Agreement, on its face or as applied to any person or circumstance, is or
becomes unenforceable to any extent, the remainder of this Agreement and the
application of that provision to other persons, circumstances, or extent, will
not be impaired.




17. References. Except as otherwise specifically indicated, all references to
numbered or lettered sections or subsections refer to sections or subsections of
this Agreement, and all references to this Agreement include any subsequent
amendments to the Agreement.




18. Attorneys' Fees. If any litigation or other dispute resolution proceeding is
commenced between parties to this Agreement to enforce or determine the rights
or responsibilities of the parties, the prevailing party or parties in the
proceeding will be entitled to receive, in addition to any other relief granted,
its reasonable attorneys' fees, expenses, and costs incurred preparing for and
participating in the proceeding.




19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original and all of which together will
constitute a single agreement.




20. Further Assurances. Each party agrees to take any additional actions and to
make, execute, and deliver any additional written instruments that may be
reasonably required to carry out the terms, provisions, intentions, and purposes
of this Agreement.




Executed and delivered this 29th day of September, 2011.




DEBTOR:




MIP Solutions, Inc.










_____________________________

By:  Jeff Lamberson, President




                     

SECURED PARTY:




COGHLAN FAMILY CORPORATION







_____________________________

By:  John Coghlan, President

                              





SECURITY AGREEMENT: Page 1 of 6





